Citation Nr: 0840170	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-09 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In July 2004, the veteran filed a claim for service 
connection for bilateral hearing loss.  In a September 2004 
rating decision, the RO essentially reopened the veteran's 
claim for service connection for right ear hearing loss and 
denied the claim for bilateral hearing loss.  In October 
2005, the veteran filed a notice of disagreement.  The RO's 
September 2004 rating decision regarding whether new and 
material evidence was received, however, is not binding on 
the Board, and the Board must first decide whether new and 
material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence 
has not been submitted).  Accordingly, the issues have been 
re-characterized as shown on the title page.


FINDINGS OF FACT

1.  A June 1973 claim of entitlement to service connection 
for right ear hearing loss was denied because the veteran 
failed to report for a VA audiological examination.  

2.  The veteran did not appeal the above decision and it 
became final.

3.  Evidence associated with the claims file since the 
September 1973 letter notifying the veteran that the claim 
was denied relates to an unestablished fact necessary to 
substantiate the claim for right ear hearing loss, and raises 
a reasonable possibility of substantiating the claim for 
entitlement to service connection for right ear hearing loss.

4.  The competent evidence of record does not demonstrate 
that right ear hearing loss is related to the veteran's 
active military service or that it was manifested within one 
year of service.

5.  The competent evidence of record does not demonstrate 
that left ear hearing loss is related to the veteran's active 
military service or that it was manifested within one year of 
service. 


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for right ear hearing loss is new and 
material; therefore, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

3.  Left ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

A.  New and Material Claim for Right Ear Hearing Loss

Prior to initial adjudication of the veteran's claim, the RO 
sent him an August 2004 letter that informed him of the 
requirements for service connection and requested that he 
provide any evidence in his possession that pertained to this 
claim; however, it did not notify the veteran regarding the 
new and material information needed to substantiate his claim 
to reopen.  38 C.F.R. § 3.159(b)(1).  The Board finds that it 
may proceed to adjudicate the veteran's claim to reopen the 
issue of entitlement to service connection for right ear 
hearing loss because the Board is taking action favorable to 
the veteran by reopening his claim.  As such, this decision 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

B.  Service Connection Claim for Bilateral Hearing Loss

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5100 (West 2002 & Supp. 2008); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a substantially complete application for benefits, VA must 
notify the veteran what information or evidence is needed in 
order to substantiate the claim and it must assist the 
veteran by making reasonable efforts to obtain the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio, 16 Vet. App. at 187.  The required notice 
must be provided to the veteran before the initial 
unfavorable decision on a claim for VA benefits, and it must: 
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence that VA 
will seek to provide; (3) inform the veteran about the 
information and evidence the veteran is expected to provide; 
and (4) request or tell the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini, 18 
Vet. App. at 120.  

Prior to initial adjudication of the veteran's service 
connection claim for bilateral hearing loss, an August 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  The Board notes that a March 2006 letter informed 
the veteran that a disability rating and effective date would 
be assigned if his claim was granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the March 2006 
letter was not timely, as the veteran's claim is being 
denied, any question as to the appropriate disability rating 
or effective date is rendered moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman, 19 Vet. App. 473; see also Bernard, 4 Vet. 
App. at 394.  The March 2006 letter also essentially 
requested that the veteran provide any evidence in his 
possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  The Board notes that 38 C.F.R. § 3.159 was 
recently revised, effective as of May 30, 2008.  See 73 Fed. 
Reg. 23,353-23,356 (April 30, 2008).  The final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  The Board finds 
that the notice requirements regarding entitlement to service 
connection for bilateral hearing loss are satisfied.

The veteran's service medical records and September 2004 VA 
audiological examination report have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As the veteran 
indicated in his initial claim in June 1973 and again in his 
July 2004 claim that his hearing loss was untreated, there 
are no private medical records in the claims file and the 
Board is unaware of any such records.  There is no indication 
in the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
See Pelegrini, 18 Vet. App. 112.  A VA audiological 
examination was also provided to the veteran for the purpose 
of soliciting an opinion as to the etiology of the veteran's 
current bilateral hearing loss.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.


II.  Law

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed heron.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.


A.  New and Material Claim

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Because the September 1973 denial letter is the last decision 
on the veteran's claim, the Board must review all of the 
evidence submitted since that notification to determine 
whether the veteran's claim for service connection should be 
reopened and re-adjudicated on a de novo basis.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

B.  Aggravation of a Pre-existing Disease or Disability

In evaluating a claim for aggravation of a preexisting 
disorder during service, the Board must first determine that 
the disorder preexisted service.  When no preexisting 
disorder is noted upon entry into service, the veteran is 
presumed to have been sound upon entry and the presumption of 
soundness arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004).  If a preexisting disorder is 
noted upon entry into service, the veteran may bring a claim 
for service-connected aggravation of that disorder.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  The 
pertinent VA regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports."  38 C.F.R. § 3.304(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a) (2002). In contrast, a flare-up of symptoms, in 
the absence of an increase in the underlying severity, does 
not constitute aggravation of the disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The veteran has the responsibility to come forward with any 
evidence pertaining to his claim.  See Jensen, 19 F.3d at 
1417.  An increase in severity of a disorder must be shown 
through independent medical evidence.  See Paulson v. Brown, 
7 Vet. App. 466, 470-1 (1995); Crowe v. Brown, 7 Vet. App. 
238, 246 (1994).  The presumption of aggravation does not 
apply unless there is evidence of an increase in severity as 
shown by injury, complaints, or treatment of the preexisting 
disability in service.  If an increase in severity is 
established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence 
which is the VA's burden to provide.  38 U.S.C.A. §§ 1111, 
1153; Wagner, 370 F.3d 1089; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 C.F.R. § 3.306(b).  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993); Hunt, 1 Vet. App. 292.

III.  Facts

The veteran's December 1968 service entrance report of 
medical examination showed an audiological examination with 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
40
30
35
35
LEFT
-5
-5
-5
10
30

The examiner found that the right ear was infected which 
caused dizzy spells and decreased hearing of the right ear.  
In the December 1968 service entrance report of medical 
history, the veteran reported, "dizzy spells," "ear, nose, 
or throat trouble," and "hearing loss."  In a March 1970 
service treatment record, the veteran reported ringing in the 
right ear and the examiner noted that the veteran wanted an 
audiogram; however, the veteran did not complain of hearing 
loss.  In a June 1970 service treatment record, the veteran 
reported pain in the right ear, but did not report right ear 
hearing loss.  Upon examination, there was slight 
inflammation of the canal with drainage.  Although in the 
veteran's notice of disagreement he stated that he was 
examined in 1970 at Fort Riley, service treatment records 
after the December 1968 entrance audiological examination are 
negative for an audiogram until the veteran's January 1972 
service separation report of medical examination.  The 
January 1972 service separation audiological examination 
showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
---
10
LEFT
10
10
10
---
10

The examiner found the veteran's right ear hearing to be 
normal and made no notations otherwise.

In the January 1972 service separation report of medical 
history, the veteran reported no "ear, nose, or throat 
trouble" and no "hearing loss."  

The veteran's Form DD-214 indicated that his military 
occupational specialty (MOS) was Quarryman and that he had 
training as a Quarryman Operator.

In June 1973, the veteran filed a claim of entitlement to 
service connection for right ear hearing loss.  The veteran 
stated that he noticed right ear hearing loss after working 
on the crusher.  The RO scheduled a VA audiological 
examination for the veteran for which he failed to appear.  
The RO notified the veteran that his claim was denied due to 
failure to appear for the examination in a September 1973 
letter.  The veteran did not appeal.  In July 2004, the 
veteran filed a claim of entitlement to service connection 
for bilateral hearing loss and tinnitus and noted that 
hearing loss and tinnitus began in 1971 and were "not 
treated yet."

In the September 2004 VA audiological examination, the 
veteran reported a history of noise exposure during military 
service while working with heavy equipment, utility, and rock 
crushing.  He reported that his post service work did not 
expose him to noise.  He denied recreational noise exposure 
and stated that he used ear protection when mowing his lawn.  
Upon examination, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
95
90
80
95
105
LEFT
10
15
15
55
60

Speech discrimination testing revealed speech recognition of 
12% in the right ear and 100% in the left ear.  The diagnosis 
was asymmetrical hearing loss with right ear profound 
sensorineural hearing loss with significantly reduced word 
recognition ability and left ear sharply sloping moderate to 
severe, high frequency sensorineural hearing loss that begins 
at 3000 Hertz with good word recognition ability.  

The examiner found that the veteran's service medical records 
confirmed the veteran's right ear hearing loss at enlistment 
and noted that a right ear infection was found at that time.  
The examiner noted that audiometric behavioral thresholds at 
separation were within normal limits bilaterally.  The 
examiner opined that due to the normal audiometric thresholds 
obtained bilaterally at separation, "it is not as likely as 
not" that hearing loss resulted from acoustic trauma during 
military service.  The examiner further opined that "with 
the documented noise exposure and the documented tinnitus in 
the service medical record, it is as likely as not that 
tinnitus resulted from acoustic trauma during military 
service."  The examiner further remarked that the veteran 
suffered from extreme dizziness and balance difficulties 
attributed to Meniere's disease on the right ear and had a 
surgery which severed the vestibular nerve and affected his 
hearing on the right side in 1989.  The examiner specifically 
stated that this had no bearing on the opinion stated in the 
examination since this occurred after military service and 
since the veteran had normal audiometric thresholds 
documented in his service medical records at separation.

IV.  Analysis

Although the RO addressed the veteran's hearing loss as a 
single issue when it essentially reopened the veteran's claim 
of entitlement to service connection for right ear hearing 
loss and denied hearing loss bilaterally, the Board finds 
that hearing loss in each ear must be addressed separately as 
the veteran claims right ear hearing loss was aggravated by 
inservice noise exposure and left ear hearing loss was caused 
by inservice noise exposure.  

A.  New and Material Evidence Determination and Service 
Connection Determination for Right Ear Hearing Loss

Evidence of record received after the September 1973 letter 
notifying the veteran that his claim was denied includes the 
veteran's statements regarding the aggravation of his pre-
existing right ear hearing loss and a September 2004 VA 
audiological examination.  This evidence regarding right ear 
hearing loss is new because it was not previously submitted 
to VA.  It is also material because it provides a nexus 
opinion; thus, it relates to an unestablished fact necessary 
to substantiate the veteran's claim.  38 C.F.R. § 3.156(a).  
Accordingly, the veteran's claim for entitlement to service 
connection for right ear hearing loss is reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

The Board may now proceed to adjudicate the merits of the 
claim of entitlement to service connection for right ear 
hearing loss without prejudice to the veteran, because the RO 
previously reopened and adjudicated the merits of the claim.  
The veteran was also provided with all appropriate VCAA 
notice and assistance as described above.  See Bernard, 4 
Vet. App. at 394 (holding where Board proceeds to merits of a 
claim that the RO has not previously considered, the Board 
must determine whether such action will prejudice the 
veteran); see also VAOPGCPREC 16- 92, 57 Fed. Reg. 49,747 
(1992).  As such, the Board is not addressing a question that 
the RO has not yet considered, and there is no risk of 
prejudice to the veteran.  Bernard, 4 Vet. App. at 394.

The Board finds that the veteran had right ear hearing loss 
which pre-existed service as noted on his service entrance 
treatment examination in addition to a right ear infection.  
See Jensen, 19 F.3d at 1417; see also 38 C.F.R. § 3.304(b).  
However, there is no evidence to support the veteran's claim 
that his right ear hearing loss was aggravated during service 
as there is no notation of hearing loss other than the 
service entrance examination.  To the contrary, the 
separation audiological examination was negative for right 
ear hearing loss and the multiple times the veteran sought 
inservice treatment for his ears, he did not complain of or 
seek treatment for right ear hearing loss.  38 U.S.C.A. 
§§ 1111, 1153; Wagner, 370 F.3d 1089; see also VAOPGCPREC 3-
03 (July 16, 2003); 38 C.F.R. § 3.306(b).  Moreover, the 
medical evidence of record for at least three decades after 
service discharge is negative for complaints of or treatment 
for right ear hearing loss.  38 U.S.C.A. § 1153.  There is no 
medical evidence of record that the right ear hearing loss 
noted on the service entrance examination increased in 
severity.  See Townsend, 1 Vet. App. 408; 38 C.F.R. 
§ 3.306(a) (2002).  When there is no evidence of injury, 
complaints, or treatment of the preexisting disability in 
service, an increase in severity has not been shown.  
38 U.S.C.A. §§ 1111, 1153; Wagner, supra; see also VAOPGCPREC 
3-03 (July 16, 2003); 38 C.F.R. § 3.306(b).  As there is no 
showing of increased right ear hearing loss during service, 
the presumption of aggravation is not for application.  See 
Jensen, 19 F.3d at 1417; see also Paulson, 7 Vet. App. at 
470-1; see also Crowe, 7 Vet. App. at 246.

The VA audiologist considered the veteran's account of right 
ear hearing loss, the service entrance audiological 
examination, the service treatment records, and the 
separation examination and found that current right ear 
hearing loss was not related to service.  The VA examiner 
thoroughly reviewed the claims file, obtained a detailed 
history from the veteran, conducted an audiological 
examination, and provided detailed reasoning for the negative 
opinion regarding right ear hearing loss.  See Colvin, 1 Vet. 
App. at 175; see also Prejean, 13 Vet. App. at 448-9; see 
also Cox, 20 Vet. App. at 569.  The Board finds that this 
evidence is highly persuasive and as the evidence of record 
is void for any indication of an increase in severity of 
right ear hearing loss that can be linked to service, weighs 
against granting the veteran's service connection claim.

The record is silent for any audiometric testing from 
separation in 1972 to the VA examination in 2004.  Mense, 1 
Vet. App. at 356.  The Board acknowledges that the veteran 
sincerely believes his right ear hearing loss was aggravated 
by service.  The veteran's statements have been considered by 
the Board and were also considered by the VA examiner; 
however, his statements are not competent evidence to 
establish a medical opinion of a nexus that inservice noise 
exposure aggravated the right ear hearing loss found during 
the service entrance examination.  Espiritu, 2 Vet. App. at 
495.  The Board finds that the absence of service treatment 
records showing an increase in right ear hearing loss, the 
absence of complaints of or treatment for right ear hearing 
loss during the remainder of the veteran's service and for 
over thirty years since service discharge, the normal right 
ear hearing at separation, and the negative nexus opinion 
from the September 2004 VA examination weigh heavily against 
the veteran's claim of entitlement to service connection for 
right ear hearing loss.  Additionally, right ear hearing loss 
did not manifest to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Accordingly, entitlement to service connection for right ear 
hearing loss has not been established.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence shows that right ear hearing loss is not due to the 
veteran's military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection Determination for Left Ear Hearing 
Loss

The veteran claims that his current left ear hearing loss 
resulted from inservice noise exposure due to his MOS.  As an 
initial matter, the Board finds that the veteran's left ear 
hearing was sound upon entry into service because no pre-
existing disorder was noted upon entry into service; 
therefore, the presumption of soundness arises.  38 U.S.C.A. 
§ 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board finds that the evidence of record does not support 
service connection for left ear hearing loss.  The September 
2004 VA audiological examination demonstrated current left 
ear hearing loss for VA purposes.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  The veteran's statements and MOS 
as found on his Form DD-214 provide lay evidence of inservice 
noise exposure.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  However, the medical 
evidence of record does not demonstrate a nexus between the 
current left ear hearing loss and the veteran's inservice 
noise exposure.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability); see also Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record).  

After reviewing the claims file and considering the veteran's 
statements regarding left ear hearing loss and the inservice 
noise exposure, the VA examiner found that inservice noise 
exposure accounted for tinnitus, but not left ear hearing 
loss as the veteran's separation examination showed no left 
ear hearing loss at discharge.  The VA examiner thoroughly 
reviewed the claims file, obtained a detailed history from 
the veteran, conducted an audiological examination, and 
provided detailed reasoning for the opinion that the 
veteran's current tinnitus was caused by inservice noise 
exposure and the veteran's current bilateral hearing loss was 
not caused by inservice noise exposure, to include addressing 
the inservice noise exposure as described by the veteran and 
as found in the service treatment records and the right ear 
hearing loss found at enlistment in addition to a right ear 
infection.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of such an expert); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion); see also Cox v. 
Nicholson, 20 Vet. App. 563, 569 (2007) (finding that "the 
Board is entitled to assume the competence of a VA 
examiner").  The Board finds that this evidence is highly 
persuasive and weighs against granting the veteran's service 
connection claim for left ear hearing loss.  

The record is silent for any audiometric testing from 
separation in 1972 to the VA examination in 2004.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  The Board acknowledges that the veteran sincerely 
believes his left ear hearing loss was caused by service.  
The veteran's statements have been considered by the Board 
and were also considered by the VA examiner; however, his 
statements are not competent evidence to establish a medical 
opinion of a nexus that inservice noise exposure caused 
current left ear hearing loss.  Espiritu, 2 Vet. App. at 495.  

The Board finds that the normal left ear hearing as shown on 
the entrance and separation audiograms, the absence of 
complaints of or treatment for left ear hearing loss during 
service and for over thirty years since service discharge, 
and the negative nexus opinion from the September 2004 VA 
examination weigh heavily against the veteran's claim.  
Additionally, left ear hearing loss did not manifest to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, entitlement 
to service connection for left ear hearing loss has not been 
established.

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence shows that left ear hearing loss is not due to the 
veteran's military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for right ear hearing loss 
is reopened.  

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


